Citation Nr: 0115423	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease 
with residuals of an inferior myocardial infarction.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The appellant had active service from September 1972 to 
September 1978.  He served on inactive duty training on 
February 7, 1998, with the National Guard.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, (the RO) which denied 
entitlement to service connection for coronary artery disease 
with residuals of inferior myocardial infarction.  

In January 1999, the RO granted service connection for 
herniated nucleus pulposus of the cervical spine with 
degenerative joint disease and assigned a 10 percent 
evaluation effective April 20, 1998.  In March 1999, the 
appellant filed a Notice of Disagreement with respect to the 
assignment of the 10 percent disability evaluation to the 
service-connected cervical spine disability.  He asserted 
that his condition satisfied the criteria for a 20 percent 
rating.  In May 1999 the RO increased the initial rating to 
20 percent.  Inasmuch as this rating granted the benefit 
specified in the notice of disagreement, that issue is not 
before the Board.


FINDINGS OF FACT

1.  The appellant served on inactive duty training on 
February 7, 1998.  

2.  During inactive duty training on February 7, 1998, the 
appellant had an inferior myocardial infarction and coronary 
artery disease was diagnosed.   


CONCLUSION OF LAW

The appellant's coronary artery disease, to include 
myocardial infarction, was incurred during inactive duty 
training.  38 U.S.C.A. §§ 101(24)(as amended by Pub. L. No. 
106-419), 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.6 
(d)(1), 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection- in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military, naval, or air service, or for aggravation of 
a pre-existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000).  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991).  

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a); see also Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991). 

Since the RO's January 1999 rating decision, 38 U.S.C.A. 
§ 101(24) has been amended to provide for service connection 
for an acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident sustained during inactive duty 
training.  See 38 U.S.C.A. § 101(24) as amended by the 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 301(a), 114 Stat. 1852, __(2000).

Inactive duty training includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of the law.  38 C.F.R. § 3.6 
(d) (4) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that " a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Duty to Assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A) (VCAA).   

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

Factual Background

Service medical records from the appellant's period of active 
duty from September 1972 to September 1978 and subsequent 
service in the National Guard are negative for complaints or 
findings related to coronary artery disease or myocardial 
infarction.  

A May 1988 electrocardiographic (ECG) report revealed no 
clinical evidence of disease.  

A February 7, 1998, treatment record from the National Guard 
medical clinic indicates that the appellant was found to be 
diaphoretic and pale.  He had a complaint of "not feeling 
good" and "heartburn."  An ECG revealed an acute inferior 
posterior myocardial infarction.  The appellant was 
transferred to a hospital.  

A February 7, 1998, emergency room record from the M. C. 
Hospital indicates that the appellant presented with 
substernal chest pain since approximately 4:45 p.m. that 
evening.  An ECG taken en route to the hospital revealed an 
acute inferoposterior myocardial infarction.  The impression 
was acute inferoposterior myocardial infarction level I and 
hypercholesterolemia.  The appellant was admitted to the 
cardiac care unit.  Cardiac catheterization revealed 80 
percent right coronary artery occlusion.  Coronary artery 
disease was diagnosed.  The appellant underwent a successful 
angioplasty and stenting of the right coronary artery.    

In a March 1998 statement, the Health Systems Specialist of 
the 192nd Medical Squadron indicated that the appellant 
developed signs and symptoms consistent with a myocardial 
infarction while performing inactive duty for training on 
February 7, 1998.   The Health Systems Specialist indicated 
that the appellant was stabilized at the medical facility on 
base and consequently, was transferred to an emergency at a 
hospital.  He was admitted to the coronary care unit with a 
diagnosis of inferior myocardial infarction.   

A May 1998 service medical examination report reflects a 
diagnosis of coronary artery disease status post a myocardial 
infarction with successful revascularization by percutaneous 
transluminal coronary angioplasty/stent asymptomatic.   

In a June 1998 statement, Dr. K.M. stated that the appellant 
had consulted him regarding recently diagnosed cardiac 
disease.  Dr. K.M. indicated that a few months ago, the 
appellant had an acute myocardial infarction while on his 
weekend reserve training.  Dr. K.M. stated that the appellant 
reported that he was told that his cardiac disease would not 
be considered a service-connected disorder because he had 
known risk factors prior to the infarction.  Dr. K.M. stated 
that he thought this was a bizarre decision because it 
basically implied that having a risk factor and having the 
disease was basically the same thing which was clearly not 
the case.  Dr. K.M. stated that may patients with risk 
factors never develop clinical coronary disease and a very 
significant number of patients with coronary artery disease 
have no identified modifiable risk factors. 

A December 1998 hospital record indicates that the appellant 
reported that a few weeks ago, he began to have episodes of 
fluttering in the chest and occasional chest pain.  The 
appellant underwent a stress echo and outpatient 
catheterization because of a suspicion of ischemia.  The 
appellant was admitted for an angioplasty.  The principal 
diagnosis was progressive chest pain and coronary artery 
disease.   

In a February 1999 statement, Dr. A.B. stated that the 
appellant had a heart attack while on duty in the military 
reserves and he had another episode of severe ischemia in the 
last few months.  Dr. A.B. stated that the difficult thing 
about the appellant's heart disease was that the ischemia 
tended to be silent ischemia and there was no typical chest 
pain associated with it and the appellant was not aware that 
he was in danger.  Dr. A.B. stated that it would be 
contraindicated for the appellant to be on any kind of 
military maneuvers since the appellant's own health and the 
health of others could be endangered if he were to have 
further ischemic events suddenly and without warning.  

A May 1999 Medical Board Report indicates that the appellant 
was medically disqualified for worldwide duty due to a 
history of myocardial infarction.  

At a hearing before the Board in April 2001, the appellant 
indicated that at the time he had his heart attack on 
February 7, 1998, he was on inactive duty training.  [Hearing 
transcript, page 2].  The veteran was not aware that he had 
any heart disease prior to that time.  [page 3].  

Analysis

Initial matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  The 
effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  There is sufficient evidence 
of record with which the Board may make an informed decision.  
The Board has not identified any pertinent evidence which is 
not currently of record, and the appellant has not pointed to 
any such evidence.  The Board notes that the pertinent 
service medical records and treatment records have been 
obtained.   

The Board further observes that in the May 1999 statement of 
the case, the appellant was informed of the pertinent law and 
regulations and was notified of the evidence needed to be 
shown in order for his claim to be granted.  The appellant 
has been accorded ample opportunity to present evidence and 
argument in support of this claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.



Discussion

Review of the record shows that the appellant had an acute 
myocardial infarction while serving on inactive duty training 
on February 7, 1998.  The February 7, 1998, treatment record 
from the National Guard medical clinic indicates that the 
appellant was found to be diaphoretic and pale.  An ECG 
revealed an acute inferior posterior myocardial infarction.  
The appellant was transferred to a hospital.  The February 7, 
1998, emergency room records indicate that the appellant 
presented with substernal chest pain since approximately 4:45 
p.m. that evening.  The impression was acute inferoposterior 
myocardial infarction, level I, and hypercholesterolemia.  
Hospital records indicate that right coronary artery 
occlusion was detected and coronary artery disease was 
diagnosed.  The appellant underwent an angioplasty.  

The more recent medical evidence shows that the appellant is 
currently treated for coronary artery disease.  For instance, 
the December 1998 hospital records reflect a diagnosis of 
progressive chest pain and coronary artery disease; the 
appellant underwent another angioplasty.  In May 1999, the 
appellant was medically disqualified from National Guard duty 
due, in pertinent part, to the history of myocardial 
infarction.  

There is no evidence of record that the appellant's coronary 
artery disease was diagnosed prior to February 7, 1998, or 
existed prior to that date.  As noted above, the appellant's 
service medical records for service from September 1972 to 
September 1978 are silent for a diagnosis of a heart 
disorder.  The National Guard medical records dated prior to 
February 7, 1998, do not reflect a diagnosis or treatment of 
a heart disorder.  There is evidence of hypercholesterolemia 
in service medical records dated in 1992.  However, such 
records indicate that examination of the appellant's heart 
was normal.  There was no diagnosis of coronary artery 
disease.  Furthermore, there is probative medical evidence 
that a risk factor for heart disease is not sufficient 
evidence of the actual disease.  In the June 1998 statement, 
Dr. K.M. stated that having a risk factor and having heart 
disease was not the same thing.  Dr. K.M. stated that may 
patients with risk factors never develop clinical coronary 
disease and a very significant number of patients with 
coronary artery disease have no identified modifiable risk 
factors. 

Thus, the Board finds that service connection for coronary 
artery disease with myocardial infarction is warranted.  The 
appellant experienced a myocardial infarction on February 7, 
1998, while on inactive duty training, and coronary artery 
disease was detected and diagnosed.  Under 38 U.S.C.A. 
§ 101(24), service connection is warranted for a disability 
arising from an acute myocardial infarction sustained during 
inactive duty training.  See 38 U.S.C.A. § 101(24) as amended 
by the Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 301(a), 114 Stat. 1852, 
__(2000).  Therefore, service connection for coronary artery 
disease, to include myocardial infarction, on this basis is 
warranted.

Therefore, based on the cumulative evidence of record, the 
Board finds that the evidence supports the appellant's claim 
for service connection for coronary artery disease, including 
myocardial infarction, and the appeal is granted to that 
extent.  


ORDER

The claim for entitlement to service connection for coronary 
artery disease with residuals of myocardial infarction is 
granted.  




		
	J. E. Day
	Member, Board of Veterans' Appeals

 

